Citation Nr: 0801033	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for dental treatment based on dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in January 
2006, when it was remanded for additional development of the 
evidence.

The veteran testified at a Board hearing at the RO in May 
2005.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have any residuals of in-service 
dental treatment, including periodontal surgery, beyond the 
scope of the intended effects of the provided treatment; the 
veteran's in-service dental treatment met the usual and 
customary standard of periodontal care without causing 
unintended dental trauma.

2.  The veteran did not otherwise suffer dental trauma during 
his active duty service.


CONCLUSION OF LAW

The veteran does not have a dental condition due to in-
service dental trauma.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5103(a), 103A (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.120, 
17.160, 17.161 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in May 2004, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to multiple readjudications of this case at 
the RO level, including most recently in association with the 
issuance of a supplemental statement of the case in April 
2006.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 VCAA letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but there has been no notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted.  
However, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the veteran's claim is for eligibility to 
treatment based upon dental trauma and, moreover, the Board 
finds below that the preponderance of the evidence is against 
finding that any qualifying dental trauma occurred.  Thus, no 
rating or effective date will be assigned and questions 
concerning such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA post-service records, have been 
obtained.  The veteran was afforded a VA examination in March 
2006 to evaluate current findings regarding his dental health 
and dental history.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The veteran is claiming eligibility to VA dental treatment on 
the basis of dental trauma suffered during his active duty 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that certain dental conditions, including 
periodontal disease, are not considered disabling by VA and 
may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).

The Board notes that the veteran has already, in January 
2004, been granted service connection for corrective dental 
treatment purposes, on a one-time-basis, for generalized 
periodontitis.  The veteran additionally seeks dental 
treatment on a continuing basis as the result of dental 
trauma alleged to have occurred during surgery to treat his 
periodontal disease, and this is the issue currently on 
appeal.

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
(Class II(a)).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161.  For these purposes, the term 'service trauma' does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during a veteran's 
military service.  See VAOPGCPREC 5-97.  In essence, the 
significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

The veteran is claiming eligibility to VA dental treatment on 
the basis of dental trauma suffered during his active duty 
service.  For these purposes, VA's General Counsel has held 
that the term 'service trauma' does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VAOPGCPREC 
5-97.

The veteran's statements and testimony, including at his May 
2005 Board hearing, are to the effect that one or more dental 
procedures during service involving the removal of portions 
of his gums was done incorrectly; the veteran alleges that 
too much gum tissue was removed, and that this led to his 
current dental problems.  It appears that the veteran is 
arguing that the intended effect of the in-service dental 
procedure was not realized because the procedure was done 
incorrectly.  To this extent, this case may fall outside the 
holding of VA's General Counsel in VAOPGCPREC 5-97.

The Board acknowledges that service medical records reflect 
that the veteran underwent dental treatment for periodontal 
disease at various times, including clearly noted instances 
of "perio surgery" in December 1985, March 1986, and June 
1986.  A July 1986 note indicates that that a dentist 
recommended "postponing further surgery until OH [oral 
hygiene] is improved."

The Board believes that the underlying question in this case 
is whether the veteran's in-service dental surgery resulted 
in any unintended effects which might constitute dental 
trauma.  Once again, the Board emphasizes that any intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service cannot 
constitute "dental trauma" for the purposes of this appeal.  
See VAOPGCPREC 5-97.  The matter of evaluating the 
consequences of the veteran's in-service dental care is 
clearly medical in nature and can only be competently 
evaluated by a professional with the appropriate dental 
expertise.  In January 2006, the Board remanded this case to 
afford the veteran an appropriate VA examination to evaluate 
the nature of any current dental disability and to opine as 
to any unintended results of the veteran's in-service dental 
surgery.

The veteran was afforded a VA examination in March 2006.  In 
an addendum to the March 2006 VA examination report, the VA 
examiner expressly noted that he "reviewed [the veteran's] 
C-File prior to accomplishing my C&P exam on this patient.  
That is how I obtained my historical perspective on this 
patient prior to his exam."  The March 2006 VA examination 
report explains that the examiner determined, after reviewing 
the records and examining the veteran, that the veteran's in-
service dental procedures "were performed over several years 
[and] did produce results that could be expected after perio 
surgery.  He has more tooth structure exposed in his mouth as 
a result of the perio surgery."  The report further explains 
that "One of the side effects is exposing more tooth 
structure in the mouth, resulting in possible sensitivity to 
hot and cold.  This will last for the rest for your life."  
Significantly, the March 2006 VA examination report shows the 
examiner's conclusion that "His care met the usual and 
customary standard of periodontal care."

The March 2006 VA examination report goes on to address the 
veteran's current dental problems and explain that they are 
not the result of any unintended effects of in-service 
surgery.  The report notes that the veteran's dental and 
medical records reveal "steady progression of the disease 
over the years .... a history of severe periodontal disease 
which is caused by poor oral hygiene."  The report further 
notes that the veteran has no loss of motion or malunion of 
the jaw, that the veteran remains able to chew effectively, 
but that the veteran "continues to lose bone around isolated 
teeth" due to his periodontal disease.

The veteran has presented no competent medical evidence to 
contradict the probative March 2006 VA examination report, 
nor has the veteran presented any evidence to otherwise 
probatively demonstrate any unintended result of in-service 
dental surgery as responsible for trauma resulting in a 
current dental pathology.  Thus, the Board must find that the 
competent medical evidence of record reflects that the 
veteran's current periodontal disease is due to poor oral 
hygiene; the periodontal disease is not due to any trauma 
associated with unintended effects or error concerning in-
service dental procedures.

The Board acknowledges that the veteran himself, in advancing 
this claim on appeal, asserts that the in-service surgery 
errantly removed an improper amount of his gum tissue and 
exposed an excessive amount of tooth structure.  While the 
veteran, as a lay person, is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding the proper medical parameters of a 
surgical procedure.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Only a medical professional can provide evidence 
evaluating whether a surgical procedure was performed in 
conformance with professional medical expectations; in this 
case the preponderance of the competent medical evidence 
shows that the veteran's in-service dental surgeries resulted 
in no dental trauma beyond the expected effects intended by 
the treatment procedures.

As noted, there is no evidence nor any allegation of any 
other in-service dental trauma; the veteran's claim has 
consistently and exclusively contended that the in-service 
surgical treatment caused the claimed dental trauma.  As the 
preponderance of the evidence shows that the in-service 
surgery accomplished only the intended results, meeting the 
usual and customary standard of periodontal care, the Board 
is unable to find that any dental trauma resulted from 
unintended effects of such surgery.  The results of the in-
service dental surgeries, then, fall under the provisions of 
VAOPGCPREC 5-97 holding that the intended effects of therapy 
or restorative dental care and treatment provided during a 
veteran's military service may not be considered 'service 
trauma' for the purposes of determining eligibility to VA 
dental treatment.  Therefore, for the purposes of this 
appeal, the Board must find that no qualifying dental trauma 
is shown to have occurred during the veteran's active duty 
service.

Since the Board finds that the preponderance of the evidence 
establishes that the veteran does not have a dental condition 
due to in-service dental trauma, he is not eligible for VA 
treatment for a dental condition on that basis.  For the 
aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of eligibility for dental treatment based upon dental 
trauma.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


